Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation	
See the “claim interpretation” as presented in the Office Action mailed on August 2nd, 2021.
Examiner further notes, as amended herein, claims 33 and 42 remain utilizing the “operable to…” language with respect to the data analyzer.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-43 and 56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polito et al. (US 2004/0018637) in view of Sherman et al. (5550362).
Polito teach a diagnostic system(100) for performing “lateral flow assays"(paragraph[0031]).  The system(100) comprises a housing (see figure 1) and a “cartridge receptacle (120)” with a port for receiving the cartridge(120) and test strip (200) where the sample is deposited on a sample receiving zone coupled to the flow path(Col. 4 teaches application region (260) and an assay region (250) [0033-0034]), a label that specifically binds a target analyte (Polito et al. teach first analyte binding agents, an analyte non-specific agent, and different detection agents [0034-0047]).  
Paragraph[0044-0053 ] teach the test strip(200) further comprises a control binding agent in a control zone (i.e., reference feature).  
Paragraph[0031] further teaches a computer system, such as a processor, memory, data input device such as keyboard(130) and data output device such as 
With regard to claims 56-58 and their intended use, Polito et al. paragraphs[0054-0057]  teach processor(300) and memory(310) are programmed to interact and determine the analyte levels and has been read on the claimed “data analyzer comprising software”.  Further, Polito et al. teach in paragraphs [0067,0071,0092] the modification of parameters based upon the read parameter.  Polito further teach accessing an assay table following the barcode being read.
With regard to claim 31 and 41, 42, 43 Polito et al. do not teach a software package capable of calibrating the illumination source based on at least one light intensity measurement obtained from the illumination source region. 
	Sherman teach a method and apparatus for calibrating a bar code scanner and specifically that the bar code scanner contains circuitry including a programmable read-only memory (PROM) which stores data affecting the operation of other circuitry in the bar code scanner.  The operation of the bar code scanner can be optimized by being monitored by an adjustment circuit under the control of a computer, the adjustment circuit producing signals which change the data stored in the PROM.  Among the aspects of the bar code scanner which can be affected are optimization of the output signal, optimization of the signal which causes the bar code symbol to be illuminated, and response of the bar code scanner to the lack of a bar code symbol to read.  Sherman further teach an apparatus for producing a calibrated light beam, comprising: a programmable memory for storing a digital representation of a predetermined signal; a 
	It would have been obvious to a person of skill in the art at the time the invention was made to have used the device of Polito et al. alongside the improvements provided within the Sherman references for the calibration of bar codes scanners as such calibrations would have allowed Polito’s scanner to have operated optimally yielding more accurate results for an improved overall efficiency.
With regard to claim 32, and its breadth and intended uses, paragraph[0062] teaches the alignment of the strip(220) can be controlled by an ”electrical field” and has been read on the claimed “the reference feature is aligned with respect to the test region”.  Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.

	With regard to claim 34, and its breadth and intended uses. The reference feature of Polito is interpreted as capable of performing this step.  Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.
	With regard to claim 35 and 40, and their breadth and intended uses. The processor of Polito is interpreted as capable of detecting the reference feature (Bar code) and wherein the processor is capable of identifying light intensity measurements obtained from the test region by correlating (no correlation method is claimed so the appropriate weight has been attributed) detection of the reference feature by the detection system with obtaining the light intensity measuremens by the reader.  This is interpreted as being taught by Polito’s device’s capability of detecting features from both the bar code and the testing zone.  [0056] describes an embodiment of the Polito device wherein both the reference feature is detected at the same time as the assay region is detected.
Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.

With regard to claim 39, and its breadth and intended uses. The device of Polito is interpreted as being capable of detecting a series of contrast variations along a flow path.  Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.

Response to Arguments
Applicant's arguments filed November 16th, 2021 have been fully considered but they are not persuasive.
With regards to claims 31-43 and 56-58 rejected under 35 USC 103 as being unpatentable over Polito in view of Sherman, Applicant traverses the rejection.
Applicant asserts that the prior art does not teach or fairly suggest “…at least one reference feature comprising an illumination source calibration region” and a data analyzer that includes software configured to “identify at least one light intensity measurement obtained from the at least one reference features, and…generate a control signal modifying at least one operational parameter…” as in cl. 31.
Applicant asserts that the bar code does not constitute the recited “reference feature.”

However, the combined prior art of Polito in view of Sherman remains to provide a housing comprising a port, a reader, and a data analyzer comprising software configured to (a) “identify…” and (b) “generate a control signal…” as claimed.
Furthermore, and even though not expressly required by the claimed device, a bar code indicia in Polito provides a commensurate “reference feature comprising an illumination source calibration region” wherein such element is broadly claimed as a feature comprising an illumination source calibration region which merely designates a structural region of space and there is no structural distinction from the bar code indicia within Polito that is commensurately a reference feature comprising an illumination source calibration region to that of the prospective, intended workpiece the claimed reference feature.
Furthermore to this end, and as discussed above in the body of the action, the secondary reference of Sherman provides an obvious modification to that of Polito for software configured to (a) “identify an intensity measurement…” and (b) “generate a control signal…” as claimed.
 Wherein it is also noted that the Board affirmed (see related application 12/409,877) that Polito in and of itself commensurately provides for such operation with 
Herein, Sherman provides to buttress the rejection as discussed above for the calibration of a bar code reader coincident with a light intensity measurement and generation of a control signal to adjust at least one operational parameter of the reader (i.e. optimization of the output signal, optimization of the signal which causes the bar code symbol to be illuminated, and response of the bar code scanner to the lack of a bar code symbol to read).
It should further be noted that the claims themselves do not require any actual adjustment/modification of the reader, and are only drawn to the generation of a control signal modifying at least one operational parameter, which is commensurately disclosed by the prior art of Polito in view of Sherman (and further includes disclosure to actual adjustments made to the reader).

As there are no such deficiencies with respect to Polito in view of Sherman as in independent claim 31, dependent claims 32-43 and 56-58 are likewise maintained as properly rejected for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NEIL N TURK/Primary Examiner, Art Unit 1798